
	
		I
		111th CONGRESS
		2d Session
		H. R. 5633
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2010
			Ms. Herseth Sandlin
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To improve choices for consumers for vehicles, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Consumer Vehicle Choice Act of
			 2010.
		2.Ensuring the
			 availability of dual fueled automobiles and light duty trucks
			(a)In
			 generalChapter 329 of title 49, United States Code, is amended
			 by inserting after section 32902 the following:
				
					32902A.Requirement
				to manufacture dual fueled automobiles and light duty trucks
						(a)In
				generalFor each model year
				listed in the following table, each manufacturer shall ensure that the
				percentage of automobiles and light duty trucks manufactured by the
				manufacturer for sale in the United States that are dual fueled automobiles and
				light duty trucks is not less than the percentage set forth for that model year
				in the following table:
							
								
									
										Model YearPercentage
										
									
									
										Model years 2011 and 201250 percent
										
										Model year 2013 and each subsequent model
						year90
						percent.
										
									
								
							
						(b)ExceptionSubsection
				(a) shall not apply to automobiles or light duty trucks that operate only on
				electricity.
						.
			(b)Clerical
			 amendmentThe table of sections for chapter 329 of title 49,
			 United States Code, is amended by inserting after the item relating to section
			 32902 the following:
				
					
						32902A. Requirement to manufacture dual fueled automobiles and
				light duty
				trucks.
					
					.
			(c)RulemakingNot
			 later than 1 year after the date of the enactment of this Act, the Secretary of
			 Transportation shall prescribe regulations to carry out the amendments made by
			 this Act.
			
